' NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federa| Circuit
201 0-3044
BYRON T. HURST,
Petitioner,
v_
DEPARTMENT OF VETERANS AFFA|RS,
Respondent.
Petition for review of the Merit Systems Protection Board in CH3443090469-|-1.
ON N|OT|ON
0 R D E R
Byron T. Hurst moves for leave to prooeed in forma pauperis.
Upon consideration thereof
|T |S ORDERED THAT:
The motion is granted
DEC 1 1 2009
Date
cc: Byron T. Hurst
Doug|as G. Edelschick, Esq.
s20
FOR THE COURT
lsi Jan Horba|v
Jan Horba|y
CIerk
us e¢uEF' "
mo is»ieEi§*cieT-
DEC 1 1 2009
.|AN HORBAi.Y
CLERK